        1:20-cv-01139-JES-JEH # 42            Page 1 of 7                                             E-FILED
                                                                     Monday, 24 August, 2020 10:37:45 AM
                                                                             Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                   PEORIA DIVISION

MAVIDEA TECHNOLOGY                            )
GROUP, LLC                                    )
                                              )
               Plaintiff,                     )
                                              )
v.                                            )      Case No.       1:20-CV-1139
                                              )
JAMIE WARMBIR; CHARLOTTE                      )
WARMBIR; WARMBIR IT                           )
SOLUTIONS, LLC, an Illinois limited           )
liability company;                            )      JURY TRIAL REQUESTED
                                              )
               Defendants.                    )



SUPPLEMENTAL INFORMATION FOR PLAINTIFF’S EMERGENCY MOTION FOR
   TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION


       Plaintiff, MAVIDEA TECHNOLOGY CROUP, LLC, an Illinois limited liability

company (“Plaintiff” or “Mavidea”), respectfully provides this additional information as

requested by the Court in its Docket Entry on August 19, 2020 indicating that Plaintiff should

file an outline specifying which filed exhibits apply to each specific argument. As such, Plaintiff

provides the following information:

       I. Likelihood of Success on the Merits

       A. Breach of Fiduciary Duty

               1) A fiduciary duty existed.

                       Exhibit A to Complaint

                       Exhibits A-1 through E-4 (Employees)

                       Exhibits F-1 through Q-4 (Customers)
       1:20-cv-01139-JES-JEH # 42           Page 2 of 7



                      Exhibits R-40 through R-41 (Phone number)

              2) The fiduciary duty was breached;

                      a) Plaintiff took all remaining employees of the Plaintiff’s IT Department;

                      Exhibit R-2 through R-4, Exhibit R-10, Exhibit R-11, Exhibit R-12,

              Exhibit R-13, Exhibit R-14

                      b) Defendants caused twelve customers to terminate their contracts with

              the Plaintiff;

                      Exhibit R-1, Exhibit R-2 through R-4, Exhibit R-5, Exhibit R-6,

              Exhibit R-7, Exhibit R-8, Exhibit R-9, Exhibit R-15, Exhibit R-16, Exhibit R-

              17, Exhibit R-18, Exhibit R-19, Exhibit R-20, , Exhibit R-21, Exhibit R-22,

              Exhibit R-23, Exhibit R-24, Exhibit R-25, Exhibit R-26, Exhibit R-27,

              Exhibit R-28, Exhibit R-29, Exhibit R-30, Exhibit R-31, Exhibit R-32,

              Exhibit R-33, Exhibit R-34, Exhibit R-35, Exhibit R-36, Exhibit R-37,

              Exhibit R-38

                      c) Defendants took the Plaintiff’s phone number that customers used to

              contact the Plaintiff;

                      Exhibit R-39

      B. Tortious Interference with Contract and Business Expectancy

              1) The Plaintiff had written contracts with three employees and a business

expectancy with two employees.

              Exhibits A-1 through E-4

              2) The Defendants tortuously interfered with those contracts and business

expectancy.
        1:20-cv-01139-JES-JEH # 42            Page 3 of 7



               Exhibit R-2 through R-4, Exhibit R-10, Exhibit R-11, Exhibit R-12, Exhibit

               R-13, Exhibit R-14

               3) The Plaintiff had written contracts and business expectancy with the customers

that the Defendants incited to terminate their contract.

               Exhibits F-1 through Q-4

               4) The Defendants tortuously interfered with those contracts and business

expectancy.

               Exhibit R-1, Exhibit R-2 through R-4, Exhibit R-5, Exhibit R-6, Exhibit R-7,

               Exhibit R-8, Exhibit R-9, Exhibit R-15, Exhibit R-16, Exhibit R-17, Exhibit

               R-18, Exhibit R-19, Exhibit R-20, , Exhibit R-21, Exhibit R-22, Exhibit R-23,

               Exhibit R-24, Exhibit R-25, Exhibit R-26, Exhibit R-27, Exhibit R-28,

               Exhibit R-29, Exhibit R-30, Exhibit R-31, Exhibit R-32, Exhibit R-33,

               Exhibit R-34, Exhibit R-35, Exhibit R-36, Exhibit R-37, Exhibit R-38



       C. Illinois Trade Secrets Act

               1) The Plaintiff’s maintained proprietary customer lists, contracts, and employee

information that were trade secrets;

               Exhibits A-1 through E-4 (Employees)

               Exhibits F-1 through Q-4 (Customers)



               2) The Defendants took the Plaintiff’s trade secrets and exploited them for their

own gain;
        1:20-cv-01139-JES-JEH # 42           Page 4 of 7



               Employees: Exhibit R-2 through R-4, Exhibit R-10, Exhibit R-11, Exhibit R-

               12, Exhibit R-13, Exhibit R-14



               Customers: Exhibit R-1, Exhibit R-2 through R-4, Exhibit R-5, Exhibit R-6,

               Exhibit R-7, Exhibit R-8, Exhibit R-9, Exhibit R-15, Exhibit R-16, Exhibit R-

               17, Exhibit R-18, Exhibit R-19, Exhibit R-20, , Exhibit R-21, Exhibit R-22,

               Exhibit R-23, Exhibit R-24, Exhibit R-25, Exhibit R-26, Exhibit R-27,

               Exhibit R-28, Exhibit R-29, Exhibit R-30, Exhibit R-31, Exhibit R-32,

               Exhibit R-33, Exhibit R-34, Exhibit R-35, Exhibit R-36, Exhibit R-37,

               Exhibit R-38



       D. Federal Defend Trade Secrets Act.

               1) The Plaintiff’s maintained proprietary customer lists, contracts and employee

information that were trade secrets;

               Exhibits A-1 through E-4 (Employees)

               Exhibits F-1 through Q-4 (Customers)



               2) The Defendants took the Plaintiff’s trade secrets and exploited them for their

own gain;

               Employees: Exhibit R-2 through R-4, Exhibit R-10, Exhibit R-11, Exhibit R-

               12, Exhibit R-13, Exhibit R-14
       1:20-cv-01139-JES-JEH # 42          Page 5 of 7



             Customers: Exhibit R-1, Exhibit R-2 through R-4, Exhibit R-5, Exhibit R-6,

             Exhibit R-7, Exhibit R-8, Exhibit R-9, Exhibit R-15, Exhibit R-16, Exhibit R-

             17, Exhibit R-18, Exhibit R-19, Exhibit R-20, , Exhibit R-21, Exhibit R-22,

             Exhibit R-23, Exhibit R-24, Exhibit R-25, Exhibit R-26, Exhibit R-27,

             Exhibit R-28, Exhibit R-29, Exhibit R-30, Exhibit R-31, Exhibit R-32,

             Exhibit R-33, Exhibit R-34, Exhibit R-35, Exhibit R-36, Exhibit R-37,

             Exhibit R-38



      E. Breach of Operating Agreement

             1) Plaintiff had a contract with Defendant, Jamie Warmbir.

             Exhibit A to Complaint

             2) The Defendant breach the contract by taking Plaintiff’s intangible property for

other than a Company purpose.

             Employees: Exhibits A-1 through E-4; Exhibit R-2 through R-4, Exhibit R-

             10, Exhibit R-11, Exhibit R-12, Exhibit R-13, Exhibit R-14



             Customers: Exhibits F-1 through Q-4; Exhibit R-1, Exhibit R-2 through R-4,

             Exhibit R-5, Exhibit R-6, Exhibit R-7, Exhibit R-8, Exhibit R-9, Exhibit R-

             15, Exhibit R-16, Exhibit R-17, Exhibit R-18, Exhibit R-19, Exhibit R-20, ,

             Exhibit R-21, Exhibit R-22, Exhibit R-23, Exhibit R-24, Exhibit R-25,

             Exhibit R-26, Exhibit R-27, Exhibit R-28, Exhibit R-29, Exhibit R-30,

             Exhibit R-31, Exhibit R-32, Exhibit R-33, Exhibit R-34, Exhibit R-35,

             Exhibit R-36, Exhibit R-37, Exhibit R-38
        1:20-cv-01139-JES-JEH # 42            Page 6 of 7



               Phone: Exhibit R-39 through R-41



       F. Illinois Cable Piracy Act

               1) Plaintiff owned telephone services.

               Exhibits R-40 and R-41

               2) The Plaintiff was deprived of the telephone services by impersonation, false

pretense, false representation and a false statement.

               Exhibit R-39

                                                        Respectfully Submitted,

                                                        Bartell Powell LLP

                                                        /s/ Jason S. Bartell
                                                        Jason S. Bartell, a partner of the firm

                                                        ATTORNEYS FOR THE PLAINTIFF


       Jason Bartell, ARDC# 6255602
       Bartell Powell LLP
       10 East Main Street
       Champaign, IL 61820
       (217) 352-5900
       Facsimile (217) 352-0182
       Email: jbartell@bartellpowell.com

       Michael Powell, ARDC# 6257615
       Bartell Powell LLP
       207 West Jefferson St. Ste. 602
       Bloomington, IL 61701
       (309)807-5275
       Facsimile (309)807-5015
       Email: mpowell@bartellpowell.com
       1:20-cv-01139-JES-JEH # 42         Page 7 of 7




                               CERTIFICATE OF SERVICE

        I hereby certify that on August 24, 2020, I electronically filed the foregoing
Supplemental Information to Emergency Motion for Temporary Restraining Order and
Preliminary Injunction with the Clerk of Court using the CM/ECF system, which will send
notification of such filing to the following attorneys:

   A. Christopher Cox
   Cox & Fulk, LLC
   2020 N. Center
   Bloomington, IL 61701

                                                         /s/ Jason S. Bartell
